998 A.2d 1195 (2010)
297 Conn. 928
In re JOSEPH W., JR., et al.
SC 18660.
Supreme Court of Connecticut.
Decided July 22, 2010.
Susan T. Pearlman, assistant attorney general, in support of the petition.
David B. Rozwaski and David J. Reich, in opposition.
The petition by the commissioner of children and families for certification for appeal from the Appellate Court, 121 Conn. App. 605, 997 A.2d 512 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly reverse the trial court's judgment terminating the parental rights of the father and the mother?"
*1196 McLACHLAN, J., did not participate in the consideration of or decision on this petition.